DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 09/04/19.  The request for foreign priority to a corresponding Japanese application filed 03/08/17 has been received and is proper.  Claims 1-5 are currently pending yet all are rejected due to the parallel 102 rejections detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

REJECTION #1: Nakamura
Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (JP 2010-48277) (cited by Applicant).  Nakamura is directed to a frictional engagement apparatus.  See Abstract.  Note: Nakamura is an “X” reference in the cited ISA Written Opinion. 
Claim 1: Nakamura discloses a wave spring [Figs. 4, 5] comprising: an annular body (portion of 54 excluding 54s) formed by alternately connecting a convex portion (54n) and a concave portion (54u) in a circumferential direction, wherein the annular body is provided with a notch (spaces between splines 54s).  See Figs. 4-5.
Claim 2: Nakamura discloses that an end in the circumferential direction of the notch is positioned at a portion other than peak parts of the convex portion and the concave portion.  See Fig. 4 (circumferential ends of the notches are not on the annular body). 
Claim 4: Nakamura discloses that the notch is recessed inward in a radial direction from an outer peripheral surface of the annular body (all of 54).  See Fig. 4 (notches extend inward from all of 54). 
Claim 5: Nakamura discloses a rotation restriction part (54s) protruding outward in a radial direction from an outer peripheral surface of the annular body.  See Figs. 4-5. 
REJECTION #2: Sekiguchi
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekiguchi (JP 2006-300095) (cited by Applicant).  Nakamura is directed to a multi-disk frictional engagement device.  See Abstract.  Note: Sekiguchi is an “X” reference in the cited ISA Written Opinion. 
Claim 1: Sekiguchi discloses a wave spring [Figs. 2, 4, 5] comprising: an annular body (5) formed by alternately connecting a convex portion and a concave portion in a circumferential direction [see Figs. 2, 3 (peaks/valleys of 5)], wherein the annular body is provided with a notch (either radially outer 2, or radially inner notches).  See Figs. 2-5. 
Claim 2: Sekiguchi discloses that an end in the circumferential direction of the notch is positioned at a portion other than peak parts of the convex portion and the concave portion.  See Figs. 2-5 (notches not on central annular portion 5). 
Claim 3: Sekiguchi discloses that a plurality of the notches are provided in the annular body at intervals in the circumferential direction, and a separation in the circumferential direction between the notches adjacent to each other in the circumferential direction is greater than a width in the circumferential direction of the notch.  See Fig. 4 (notches 2 with large circumferential separation). 
Claim 4: Sekiguchi discloses that the notch is recessed inward in a radial direction from an outer peripheral surface of the annular body.  See Fig. 4. 
Claim 5: Sekiguchi discloses a rotation restriction part protruding outward in a radial direction from an outer peripheral surface of the annular body.  See Fig. 4 (protrusions defined by 2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        November 14, 2022